731 N.W.2d 409 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gennaro Joseph PISCOPO, Defendant-Appellant.
Docket No. 127129. COA No. 245835.
Supreme Court of Michigan.
May 23, 2007.
By order of April 7, 2005, the application for leave to appeal the June 24, 2004 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Jackson (Docket No. 125250). On order of the Court, the case having been decided on February 9, 2007, 477 Mich. 1019, 726 N.W.2d 727 (2007), the application is again considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the rape-shield statute, MCL 750.520j, bars the admission of evidence of past sexual assault; (2) whether the rape-shield statute bars the admission of evidence of imaginary sexual activity; (3) whether the rape-shield statute bars the admission of unsubstantiated allegations of prior sexual assault; (4) what procedures and standards a trial court should employ to determine whether the rape-shield statute applies to otherwise admissible evidence involving unsubstantiated allegations of sexual assault or evidence of imaginary sexual activity; (5) what party has the burden of proof at each stage of the process of determining the applicability of the rape-shield statute; (6) whether barring the admission of evidence of actual past sexual assault in this case would constitute a denial of the constitutional right to confrontation or the right to present a defense; and (7) whether the trial court erred in barring the admission of evidence regarding the questionnaire filled out by the complainant prior to the church ritual.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.